Citation Nr: 0516233	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-08 791	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
improved pension benefits in the amount of $19,282.00 was 
properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $19,282.00.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from October 1941 to November 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In that decision, 
the RO terminated the veteran's VA special monthly pension 
based on the need for regular aid and attendance benefits as 
of February 1, 1996 based upon his wife's previously 
unreported earned and interest income for the year 1996. 

In January 2000, the RO informed the veteran in writing of 
the overpayment of VA improved pension benefits in the amount 
of $19,282.00.  In October 2000, the RO's Committee on 
Waivers and Compromises (Committee) denied waiver of recovery 
of an overpayment of VA special monthly pension based on the 
need for regular aid and attendance in the amount of 
$19,282.00 upon its finding of bad faith.

The Board denied both issues in a May 2002 decision.  The 
veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
The veteran died on February [redacted], 2004, and, by an Order dated 
February 25, 2005, the CAVC vacated the Board's decision and 
dismissed the claims for lack of jurisdiction due to the 
veteran's death..


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1941 to November 1945.

2.	By order dated February 25, 2002, the CAVC dismissed the 
veteran's appeal upon notification that the veteran died on 
February [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  A 
request for waiver of overpayment of VA benefits is among the 
types of claims that does not survive a veteran's death.  
Penton v. Brown, 9 Vet. App. 368, 368-69 (1996).  This appeal 
on the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).  In reaching this determination, the Board intimates 
no opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2004).


ORDER

The appeal is dismissed.



		
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


